The appellant was tried and convicted of the offense of theft, and his punishment assessed at confinement in the State penitentiary for a term of two years.
The record is before us without any statement of facts, and *Page 263 
only one bill of exception, in which the appellant complains of error in the admission of testimony, but, in the absence of a statement of facts, we are unable to properly appraise the bill.
The judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.